Case 1:11-cr-00205-AKH Document8 Filed 04/15/19 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee: |
UNITED STATES OF AMERICA
- Vv. - : SUPERSEDING INDICTMENT

HUGO ARMANDO CARVAJAL BARRIOS, : S111 Cr. 205 (AKH})

a/k/a “El Polio,” :

Defendant.
wee RRR Rl hl UE hl hl ll CK
COUNT ONE

(Narco-Terrorism Conspiracy)
The Grand Jury charges:
OVERVIEW

1. From at least in or about 1999, up to and including
in or about 2019, HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,”
the defendant, was a member of a Venezuelan drug-trafficking
organization comprised of high-ranking Venezuelan officials and
others known as the Cartel de Los Soles, or “Cartel of the Suns.”

2, The objectives of the Cartel de Los Soles included
not only enriching its members, but also using cocaine as a weapon
against the United States due to the adverse effects of the drug
on individual users and the potential for broader societal harms

arising from cocaine addiction.

 

 

 

 

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 2 of 16

3. From at least in or about 1999, up to and including
in or about 2019, HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,”
the defendant, and other members of the Cartel de Los Soles worked
with terrorists and other drug traffickers in South America and
elsewhere to dispatch thousands of kilograms of cocaine from
Venezuela for importation into the United States. CARVAJAL BARRIOS
participated in, and caused others to participate in, the provision
of heavily armed security to protect some of these drug shipments.

4, Between at least in or about 1999, up to and
including in or about 2014, HUGO ARMANDO CARVAJAL BARRIOS, a/k/a
El Pollo,” the defendant, and other members of the Cartel de Los
Soles worked with the leadership of the Fuerzas Armadas
Revolucionarias de Colombia (*FARC"} to coordinate large-scale
drug trafficking activities in Venezuela and Colombia, at times in
exchange for military-grade weapons provided to the FARC. At all
times relevant to Count One of this Superseding Indictment, the
FARC was a terrorist organization dedicated to the violent
overthrow of the democratically elected Government of Colombia,
which also perpetrated acts of violence against United States
nationals and interests and became one of the largest producers of

cocaine in the world.
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 3 of 16

Hugo Armando Carvajal Barrios, a/k/a “Ei Pollo”

 

5. HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,”
the defendant, is a Venezuelan citizen.

6. In or about 2003, Venezuelan President Hugo Rafael
Chavez Frias appointed HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El
Pollo,” the defendant, to be a deputy director in Venezuela’s
military intelligence agency, which was known at the time as the
Divisi6én de Inteligencia Militar (“DIM”).

7. Between in or about 2004, up to and including in or
about 2011, HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the
defendant, acted as the director of the DIM.

8. In or about April 2013, then-Venezuelan President
Nicolas Maduro Moros (“Maduro”) made HUGO ARMANDO CARVAJAL
BARRIOS, a/k/a “El Pollo,” the defendant, the director of the DIM
for a second time. CARVAJAL BARRIOS acted as director of the DIM
in the Maduro administration until in or about 2014.

9. Between in or about January 2014, up to and
including in or about April 2014, HUGO ARMANDO CARVAJAL BARRIOS,
a/k/a “El Pollo,” the defendant, acted as the Consul General of
Venezuela in Aruba.

10. In or about January 2016, HUGO ARMANDO CARVAJAL

BARRIOS, a/k/a “El Pollo,” the defendant, was elected to the

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 4 of 16

Venezuelan National Assembly as a representative of the Monagas
State of Venezuela.

Cartel de Los Soles

 

ll. One of the express objectives of the Cartel de Los
Soles was to “flood” the United States with cocaine. In pursuit
of this objective, beginning at least in or about 1999, HUGO
ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant, and
other members of the Cartel de Los Soles cultivated connections to
large-scale drug traffickers, including but not limited to FARC
leaders, in order to obtain large quantities of cocaine as well as
logistical support and protection along cocaine-transportation
routes within and between Venezuela and Colombia.

12. At various times between at least in or about 1999,
up to and including in or about 2019, members of the Cartel de Los
Soles helped cause the government of Venezuela to take official
actions that enabled and facilitated drug trafficking. For
example, in or about 2005, the Venezuelan government announced
that it had expelled the U.S. Drug Enforcement Administration
("DRA") from Venezuela and largely ceased its participation in
bilateral counter-narcotics operations with the DEA. As a result,
and with assistance from HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “E1
Pollo,” the defendant, and other members of the Cartel de Los

Soles, drug traffickers were able to dispatch large shipments of

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 5 of 16

cocaine on planes departing from airports and clandestine
airstrips in places such as Apure, Venezuela, at an increasing
rate. Subsequent to these official actions by Venezuela, in or
about 2006, HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the
defendant, and other members of the Cartel de Los Soles worked
together and with others to dispatch a 5.6-ton shipment of cocaine
from Venezuela to Mexico on DC-93 jet, which is an aircraft capable
of transporting over 100 people.

13. At various times between at least in or about 1999,
up to and including in or about 2019, HUGO ARMANDO CARVAJAL
BARRIOS, a/k/a “El Pollo,” the defendant, and other members of the
Cartel de Los Soles participated directly in multi-ton shipments
of cocaine, provided sensitive intelligence and law enforcement
information to drug traffickers to facilitate cocaine shipments
and other drug-trafficking activities, interfered with drug-
trafficking investigations and pending criminal cases in Venezuela
and elsewhere, and sold large quantities of previously-seized
cocaine to drug traffickers in exchange for millions of dollars.

Fuerzas Armadas Revolucionarias de Colombia

 

14. Beginning in or about 1964, the FARC operated as an
international terrorist group based in Colombia and Venezuela
dedicated to the violent overthrow of the democratically elected

Government of Colombia. In October 1997, the United States

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 6 of 16

Secretary of State designated the FARC as a foreign terrorist
organization, and the FARC remains so designated as of the date of
the filing of this Superseding Indictment.

15. Following the FARC’s inception, while continuing to
engage in bombings, massacres, kidnappings, and other acts of
violence within Colombia, the FARC also evolved into one of the
largest producers of cocaine in the world.

16. The FARC directed violent acts against United
States persons and property interests in foreign jurisdictions,
including, but not limited to, Colombia. In order to protect its
financial interests in the cocaine trade, the FARC leadership
ordered its members to take counter measures against the Government
of Colombia's cocaine fumigation campaign, including, among other
actions: attempting to shoot down fumigation aircraft; forcing
members and supporters to publicly rally against fumigation; and
attacking Colombian infrastructure. Having recognized that the
United States contributed significantly to Colombian fumigation
efforts, the FARC leadership ordered FARC members to kidnap and
murder United States citizens and to attack United States interests
in order to dissuade the United States from continuing its efforts
to fumigate and disrupt the FARC’s cocaine and cocaine paste

manufacturing and distribution activities.

 

 

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 7 of 16

17. The FARC’s violent acts directed against the United
States and United States interests included murders and
kidnappings of United States nationals as well as a 2003 bombing
of a restaurant in Bogota, Colombia frequented by United States
nationals.

STATUTORY ALLEGATIONS

 

18. From at least in or about 1999, up to and including
in or about 2014, in an offense begun and committed out of the
jurisdiction of any particular State or district of the United
States, including in Venezuela, Colombia, Mexico, and elsewhere,
HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
and others known and unknown, at least one of whom will be first
brought to and arrested in the Southern District of New York,
intentionally and knowingly combined, conspired, confederated, and
agreed together and with each other to violate Title 21, United
States Code, Section 960a.

19. It was a part and an object of the conspiracy that
HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
and others known and unknown, would and did engage in conduct that
would be punishable under Title 21, United States Code, Section
841(a) if committed within the jurisdiction of the United States,
to wit, the distribution of, and possession with the intent to

distribute, five kilograms and more of mixtures and substances
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 8 of 16

containing a detectable amount of cocaine, knowing and intending
to provide, directly and indirectly, something of pecuniary value
to a person and organization that has engaged and engages in
terrorism and terrorist activity, to wit, the FARC (which has been
designated by the United States Secretary of State as a foreign
terrorist organization pursuant to Section 219 of the Immigration
and Nationality Act and remains so designated) and its members,
operatives, and associates, having knowledge that such
organization and persons have engaged and engage in terrorism and
terrorist activity, in violation of Title 21, United States Code,
Section 960a.

(Title 21, United States Code, Section 960a; and Title 18,
United States Code, Section 3238.)

COUNT TWO
(Cocaine Importation Conspiracy)

The Grand Jury further charges:

20. Paragraphs 1 through 17 of this Superseding
Indictment are realleged and incorporated by reference as though
fully set forth herein.

21. From at least in or about 1999, up to and including
in or about 2019, in an offense begun and committed out of the
jurisdiction of any particular State or district of the United
States, including in Venezuela, Colombia, Mexico, and elsewhere,

HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 9 of 16

and others known and unknown, at least one of whom will be first
brought to and arrested in the Southern District of New York,
intentionally and knowingly combined, conspired, confederated, and
agreed together and with each other to violate provisions of Title
21, United States Code, Chapter 13, Subchapter IT.

22. It was a part and an object of the conspiracy that
HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
and others known and unknown, would and did knowingly and
intentionally import into the United States from a place outside
thereof a controlled substance, in violation of Title 21, United
States Code, Sections 952(a) and 960(a) (1).

23. It was further a part and an object of the
conspiracy that HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,”
the defendant, and others known and unknown, would and did
manufacture, distribute, and possess with intent to distribute a
controlled substance, intending, knowing, and having reasonable
cause to believe that such substance would be unlawfully imported
into the United States and into waters within a distance of 12
miles of the coast of the United States, in violation of Title 21,
United States Code, Sections 959{a) and 960(a) (3).

24. It was further a part and an object of the
conspiracy that HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,”

the defendant, and others known and unknown, would and did, on

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 10 of 16

board an aircraft registered in the United States, manufacture,
distribute, and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Sections
959(c) and 960(a) (3).

25. The controlled substance that HUGO ARMANDO CARVAJAL
BARRIOS, a/k/a “El Pollo,” the defendant, conspired to (i) import
into the United States and into the customs territory of the United
States from a place outside thereof, (ii) manufacture and
distribute, intending, knowing, and having reasonable cause to
believe that such substance would be unlawfully imported into the
United States and into waters within a distance of 12 miles of the
coast of the United States from a place outside thereof, and
(iii} manufacture, distribute, and possess on board an aircraft
registered in the United States, was five kilograms and more of
mixtures and substances containing a detectable amount of cocaine,
in violation of Title 21, United States Code, Section 960(b) (1) (B).

(Title 21, United States Code, Section 963; and
Title 18, United States Code, Section 3238.)

COUNT THREE
(Possession of Machineguns and Destructive Devices)

The Grand Jury further charges:

10

 

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 11 of 16

26. Paragraphs 1 through 17 of this Superseding
Indictment are realleged and incorporated by reference as though
fully set forth herein.

27. From at least in or about 1999, up to and including
in or about 2019, in an offense begun and committed out of the
jurisdiction of any particular State or district of the United
States, including in Venezuela, Colombia, Mexico, and elsewhere,
and for which at least one of two or more joint offenders will be
first brought to and arrested in the Southern District of New York,
HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
during and in relation to a drug trafficking crime for which he
may be prosecuted in a court of the United States, to wit, the
controlled substance offenses charged in Counts One and Two of
this Superseding Indictment, knowingly used and carried firearms,
and, in furtherance of such crime, knowingly possessed firearms,
and aided and abetted the use, carrying, and possession of
firearms, to wit, machineguns that were capable of automatically
shooting more than one shot, without manual reloading, by a single
function of the trigger, as well as destructive devices.

{Title 18, United States Code,
Sections 924(c) (1) {A}, 924(c) (1) (B){ii), 3238, and 2.)

11
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 12 of 16

COUNT FOUR
(Conspiracy to Possess Machineguns and Destructive Devices)

The Grand Jury further charges:

28. Paragraphs 1 through 17 of this Superseding
Indictment are realleged and incorporated by reference as though
fully set forth herein.

29. From at least in or about 1999, up to and including
in or about 2019, in an offense begun and committed out of the
jurisdiction of any particular State or district of the United
States, including in Venezuela, Colombia, Mexico, and elsewhere,
HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
and others known and unknown, at least one of whom will be first
brought to and arrested in the Southern District of New York,
intentionally and knowingly combined, conspired, confederated, and
agreed together and with each other to violate Title 18, United
States Code, Section 924(c}.

30. It was a part and an object of the conspiracy that
HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
and others known and unknown, would and did, during and in relation
to a drug trafficking crime for which they may be prosecuted ina
court of the United States, to wit, the controlled substance
offenses charged in Counts One and Two of this Superseding

Indictment, knowingly use and carry firearms, and, in furtherance

12

 

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 13 of 16

of such drug trafficking crime, knowingly possess firearms,
including machineguns that were capable of automatically shooting
more than one shot, without manual reloading, by a single function
of the trigger, as well as destructive devices, in violation of
Title 18, United States Code, Sections 924(c)(1) (A) (i) and
924(c) (1) (B) (12).

(Title 18, United States Code, Sections 924(0) and 3238.)

FORFEITURE ALLEGATION
(As to Counts One and Two)

 

31. As a result of committing the controlled substance
offenses charged in Counts One and Two of this Superseding
Indictment, HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo," the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Sections 853 and 970, any and all property
constituting, or derived from, any proceeds the defendant
obtained, directly or indirectly, as a result of the offenses, and
any and all property used, or intended to be used, in any manner
or part, to commit, and to facilitate the commission of the
offenses charged in Counts One and Two of this Superseding
Indictment.

FORFEITURE ALLEGATION
(As to Counts Three and Four}

 

32, As a result of committing the firearms offenses

charged in Counts Three and Four of this Superseding Indictment,

13

 

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 14 of 16

HUGO ARMANDO CARVAJAL BARRIOS, a/k/a “El Pollo,” the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 924(d), all firearms and ammunition involved
in and used in the commission of the offenses charged in Counts
Three and Four of this Superseding Indictment.

Substitute Assets Provision

 

33. If any of the above-described forfeitable property,
as a result of any act or omission of HUGO ARMANDO CARVAJAL

BARRIOS, a/k/a “El Pollo,” the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

a. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,
it is the intent of the United States, pursuant to Title 21, United

States Code, Sections 853(p) and 970, and Title 28, United States

14

 

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 15 of 16

Code, Section 2461(c}, to seek forfeiture of any other property of
the defendant up to the value of the above forfeitable property.

(Title 21, United States Code, Sections 853 & 970; and
Title 28, United States Code, Section 2461(c).)}

MME

FOREPERSON °

    

a

 

Gedy S.Kegimar.

GEOFFREY /S\ BERMAN
United States Attorney

15

 

 
Case 1:11-cr-00205-AKH Document 8 Filed 04/15/19 Page 16 of 16

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-~ Ve -

HUGO ARMANDO CARVAJAL BARRIOS,
a/k/a “El Pollo,”

Defendant.

 

SUPERSEDING INDICTMENT
$1 11 Cr. 205 (AKH)

(21 U.S.C. §§ 960a, 963; and
18 U.S.C. §§ 924, 3238, 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

FU

 

Foreperson.

 
